
	
		II
		110th CONGRESS
		1st Session
		S. 504
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Smith introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to establish long-term care trust accounts and allow a refundable tax credit
		  for contributions to such accounts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Trust Account Act of
			 2007.
		2.Long-Term Care Trust Accounts
			(a)In generalSubchapter F of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to exempt organizations) is amended by adding at
			 the end the following new part:
				
					IXLong-Term Care Trust Accounts
						530A.Long-Term Care Trust Accounts
							(a)General ruleA Long-Term Care Trust Account shall be
				exempt from taxation under this subtitle. Notwithstanding the preceding
				sentence, such account shall be subject to the taxes imposed by section 511
				(relating to imposition of tax on unrelated business income of charitable
				organizations).
							(b)Long-Term Care Trust AccountFor purposes of this section, the term
				Long-Term Care Trust Account means a trust created or organized in
				the United States for the exclusive benefit of an individual who is the
				designated beneficiary of the trust and which is designated (in such manner as
				the Secretary shall prescribe) at the time of the establishment of the trust as
				a Long-Term Care Trust Account, but only if the written governing instrument
				creating the trust meets the following requirements:
								(1)Except in the case of a qualified rollover
				contribution described in subsection (d)—
									(A)no contribution will be accepted unless it
				is in cash, and
									(B)contributions will not be accepted for the
				calendar year in excess of the contribution limit specified in subsection
				(c)(1).
									(2)The trustee is a bank (as defined in
				section 408(n)), an insurance company (as defined in section 816), or another
				person who demonstrates to the satisfaction of the Secretary that the manner in
				which that person will administer the trust will be consistent with the
				requirements of this section or who has so demonstrated with respect to any
				individual retirement plan.
								(3)No part of the trust assets will be
				invested in life insurance contracts.
								(4)The interest of an individual in the
				balance of his account is nonforfeitable.
								(5)The assets of the trust shall not be
				commingled with other property except in a common trust fund or common
				investment fund.
								(6)Except as provided in subsection (e)(2), no
				distribution will be allowed if at the time of such distribution the designated
				beneficiary is not a chronically ill individual (as defined in section
				7702B(c)(2)).
								(c)Tax treatment of contributions
								(1)Contribution limit
									(A)In generalThe aggregate amount of contributions
				(other than qualified rollover contributions described in subsection (d)) for
				any taxable year to all Long-Term Care Trust Accounts maintained for the
				benefit of the designated beneficiary shall not exceed $5,000.
									(B)Inflation adjustmentIn the case of any taxable year beginning
				in a calendar year after 2007, the dollar amount under subparagraph (A) shall
				be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the medical care cost adjustment determined
				under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year
				begins, determined by substituting 2006 for 1996
				in subclause (II) thereof.
										If any amount as adjusted under
				the preceding sentence is not a multiple of $10, such amount shall be rounded
				to the next lowest multiple of $10.(2)Gift tax treatment of
				contributionsFor purposes of
				chapters 12 and 13—
									(A)In generalAny contribution to a Long-Term Care Trust
				Account on behalf of any designated beneficiary—
										(i)shall be treated as a completed gift to
				such beneficiary which is not a future interest in property, and
										(ii)shall not be treated as a qualified
				transfer under section 2503(e).
										(B)Treatment of excess
				contributionsIf the
				aggregate amount of contributions described in subparagraph (A) during the
				calendar year by a donor exceeds the limitation for such year under section
				2503(b), such aggregate amount shall, at the election of the donor, be taken
				into account for purposes of such section ratably over the 5-year period
				beginning with such calendar year.
									(d)Qualified rollover
				contributionFor purposes of
				this section, the term qualified rollover contribution means a
				contribution to a Long-Term Care Trust Account—
								(1)from another such account of the same
				beneficiary, but only if such amount is contributed not later than the 60th day
				after the distribution from such other account, and
								(2)from a Long-Term Care Trust Account of a
				spouse of the beneficiary of the account to which the contribution is made, but
				only if such amount is contributed not later than the 60th day after the
				distribution from such other account.
								(e)Tax treatment of distributions
								(1)In generalAny distribution from a Long-Term Care
				Trust Account shall be includible in the gross income of the distributee in the
				manner as provided under section 72 to the extent not excluded from gross
				income under any other provision of this subsection.
								(2)Long-term care insurance
				premiumsIf at the time of
				any distribution, the designated beneficiary is not a chronically ill
				individual (as defined in section 7702B(c)(2)), no amount shall be includible
				in gross income under paragraph (1) if the aggregate premiums for any qualified
				long-term care insurance contract for such beneficiary during the taxable year
				are not less than the aggregate distributions during the taxable year.
								(3)Distributions for qualified long-term care
				servicesFor purposes of this
				subsection, if at the time of any distribution, the designated beneficiary is a
				chronically ill individual (as so defined)—
									(A)In-kind distributionsNo amount shall be includible in gross
				income under paragraph (1) by reason of a distribution which consists of
				providing a benefit to the distributee which, if paid for by the distributee,
				would constitute expenses for any qualified long-term care services (as defined
				in section 7702B(c)).
									(B)Cash distributionsIn the case of distributions not described
				in subparagraph (A), if—
										(i)such distributions do not exceed the
				expenses for qualified long-term care services (as so defined), reduced by
				expenses described in subparagraph (A), no amount shall be includible in gross
				income, and
										(ii)in any other case, the amount otherwise
				includible in gross income shall be reduced by an amount which bears the same
				ratio to such amount as such expenses bear to such distributions.
										(4)Change in beneficiaries or
				accountsParagraph (1) shall
				not apply to that portion of any distribution which, within 60 days of such
				distribution, is transferred—
									(A)to another Long-Term Care Trust Account for
				the benefit of the designated beneficiary, or
									(B)to the credit of another designated
				beneficiary under a Long-Term Care Trust Account who is a spouse of the
				designated beneficiary with respect to which the distribution was made.
									(5)Operating rulesFor purposes of applying section 72—
									(A)to the extent provided by the Secretary,
				all Long-Term Care Trust Accounts of which an individual is a designated
				beneficiary shall be treated as one account,
									(B)except to the extent provided by the
				Secretary, all distributions during a taxable year shall be treated as one
				distribution, and
									(C)except to the extent provided by the
				Secretary, the value of the contract, income on the contract, and investment in
				the contract shall be computed as of the close of the calendar year in which
				the taxable year begins.
									(6)Special rules for death and
				divorce
									(A)In generalRules similar to the rules of paragraphs
				(7) and (8) of section 220(f) shall apply.
									(B)Amounts includible in estate of donor
				making excess contributionsIn the case of a donor who makes the
				election described in subsection (c)(2)(B) and who dies before the close of the
				5-year period referred to in such subsection, the gross estate of the donor
				shall include the portion of such contributions properly allocable to periods
				after the date of death of the donor.
									(7)Additional
				taxThe tax imposed by this
				chapter for any taxable year on any taxpayer who receives a payment or
				distribution from a Long-Term Care Trust Account which is includible in gross
				income shall be increased by 25 percent of the amount which is so includible
				under rules similar to the rules of section 530(d)(4).
								(8)Denial of double benefitFor purposes of determining the amount of
				any deduction under this chapter, any payment or distribution out of a
				Long-Term Care Trust Account shall not be treated as an expense paid for
				medical care.
								(f)Designated beneficiaryFor purposes of this section, the term
				designated beneficiary means the individual designated at the
				commencement of participation in the Long-Term Care Trust Account as the
				beneficiary of amounts paid (or to be paid) to the account.
							(g)Loss of taxation exemption of account where
				beneficiary engages in prohibited transactionRules similar to the rules of paragraph (2)
				of section 408(e) shall apply to any Long-Term Care Trust Account.
							(h)Custodial accountsFor purposes of this section, a custodial
				account or an annuity contract issued by an insurance company qualified to do
				business in a State shall be treated as a trust under this section if—
								(1)the custodial account or annuity contract
				would, except for the fact that it is not a trust, constitute a trust which
				meets the requirements of subsection (b), and
								(2)in the case of a custodial account, the
				assets of such account are held by a bank (as defined in section 408(n)) or
				another person who demonstrates, to the satisfaction of the Secretary, that the
				manner in which he will administer the account will be consistent with the
				requirements of this section.
								For purposes of this title, in the
				case of a custodial account or annuity contract treated as a trust by reason of
				the preceding sentence, the person holding the assets of such account or
				holding such annuity contract shall be treated as the trustee thereof.(i)ReportsThe trustee of a Long-Term Care Trust
				Account shall make such reports regarding such account to the Secretary and to
				the beneficiary of the account with respect to contributions, distributions,
				and such other matters as the Secretary may require. The reports required by
				this subsection shall be filed at such time and in such manner and furnished to
				such individuals at such time and in such manner as may be
				required.
							.
			(b)Tax on excess contributions
				(1)In generalSubsection (a) of section 4973 of the
			 Internal Revenue Code of 1986 (relating to tax on excess contributions to
			 certain tax-favored accounts and annuities) is amended by striking
			 or at the end of paragraph (4), by inserting or
			 at the end of paragraph (5), and by inserting after paragraph (5) the following
			 new paragraph:
					
						(6)a Long-Term Care Trust Account (as defined
				in section
				530A),
						.
				(2)Excess contributionSection 4973 of such Code is amended by
			 adding at the end the following new subsection:
					
						(h)Excess contributions to Long-Term Care
				Trust AccountsFor purposes
				of this section—
							(1)In generalIn the case of Long-Term Care Trust
				Accounts (within the meaning of section 530A), the term excess
				contributions means the sum of—
								(A)the amount by which the amount contributed
				for the calendar year to such accounts (other than qualified rollover
				contributions (as defined in section 530A(d))) exceeds the contribution limit
				under section 530A(c)(1), and
								(B)the amount determined under this subsection
				for the preceding calendar year, reduced by the excess (if any) of the maximum
				amount allowable as a contribution under section 530A(c)(1) for the calendar
				year over the amount contributed to the accounts for the calendar year.
								(2)Special ruleA contribution shall not be taken into
				account under paragraph (1) if such contribution (together with the amount of
				net income attributable to such contribution) is returned to the beneficiary
				before June 1 of the year following the year in which the contribution is
				made.
							.
				(c)Failure To provide reports on Long-Term
			 Care Trust AccountsParagraph
			 (2) of section 6693(a) of the Internal Revenue Code of 1986 (relating to
			 failure to provide reports on individual retirement accounts or annuities) is
			 amended by striking and at the end of subparagraph (D), by
			 striking the period at the end of subparagraph (E) and inserting ,
			 and, and by inserting after subparagraph (E) the following new
			 subparagraph:
				
					(F)section 530A(i) (relating to Long-Term Care
				Trust
				Accounts).
					.
			(d)Conforming amendmentThe table of parts for subchapter F of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
				
					
						Part IX. Long-Term Care Trust
				Accounts
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			3.Refundable credit for contributions to
			 Long-Term Care Trust Accounts
			(a)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by inserting after section 35 the following new section:
				
					35A.Contributions to Long-Term Care Trust
				Accounts
						(a)General ruleIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to 10 percent of the contributions to any Long-Term Care
				Trust Account allowed under section 530A for such taxable year.
						(b)Reduction based on adjusted gross
				income
							(1)In generalThe percentage which would (but for this
				subsection) be taken into account under subsection (a) for the taxable year
				shall be reduced (but not below zero) by the percentage determined under
				paragraph (2).
							(2)Amount of reductionThe percentage determined under this
				paragraph is the percentage which bears the same ratio to the percentage which
				would be so taken into account as—
								(A)the excess of—
									(i)the taxpayer's adjusted gross income for
				such taxable year, over
									(ii)$95,000 ($190,000 in the case of a joint
				return), bears to
									(B)$10,000 ($20,000 in the case of a joint
				return).
								(3)Adjusted gross incomeFor purposes of this subsection, adjusted
				gross income shall be determined without regard to sections 911, 931, and
				933.
							(c)Denial of double benefitNo deduction shall be allowed under this
				chapter for any amount taken into account in determining the credit under this
				section.
						.
			(b)Conforming amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 35A of such Code.
				(2)The table of sections of subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 35 the following new
			 item:
					
						
							Sec. 35A.
				Contributions to Long-Term Care Trust
				Accounts.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2005.
			
